DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2,4,6,11-12,19-21,32-33,35-36 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions (I and III), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 February 2022.
Applicant's election with traverse of Invention II (Claims 22-24, 28, 30-31, and 40) in the reply filed on 18 February 2022 is acknowledged.  The traversal did not include any specific remarks regarding the errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 23 is objected to the limitation “an tapered insert”.  This should be “a tapered insert”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22-24, 28, 30, 31, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AURIOL (US 5651172).
As to claim 22, AURIOL teaches a rivet assembly (Col. 3, Lines 63-67 teach the rivet assembly is made from a sleeve (1) and a mandrel (2).  The sleeve is interpreted as analogous to the hollow rivet, and the mandrel is interpreted as analogous to the insert.) comprising: a rivet having a head and a shank depending downwardly from the head (Figure 1 shows the rivet (sleeve, 1) has a head (3) and a shank (4) extending downwardly from the head.), the shank terminating in a tip and being hollow so as to (Figure 1 teaches the shank terminates at a tip (indicated by numeral 7) and has a hollow interior (hollow core, 6).); and an insert having a base (Figure 2 teaches an insert (2) having a base (rim, 9b).), wherein the insert is at least partially received within the rivet interior such that the base of the insert is located adjacent to the tip of the rivet. (Figures 5-9 teach the insert (2) is received within the rivet (1) interior such that the base (9b) is located near the tip end of the rivet.)

As to claim 23, AURIOL teaches the rivet assembly according to claim 22, wherein the insert defines an insert axis, and the insert further comprises a tapered insert surface which varies in diameter relative to the insert axis. (Figure 2 teaches the insert (2) has a tapered insert surface (9a) that varies in diameter relative the longitudinal axis (interpreted as the insert axis) of the insert.)

As to claim 24, AURIOL teaches the rivet assembly according to claim 22, wherein the rivet defines a rivet axis, and the rivet further comprises a tapered rivet surface which varies in diameter relative to the rivet axis. (Figure 1 teaches the rivet (1) has a central axis, and a tapered surface (5 (5a, b, c)) that varies in diameter relative to the rivet axis.)

As to claim 28, AURIOL teaches the rivet assembly according to claim 22, wherein the insert further comprises an insert shank extending from the base, the insert shank being received within the rivet interior. (Figure 2 teaches the insert (2) has a shank (8) extending from the base (9b).  Figures 5-9 show the shank is received within the rivet interior.)

As to claim 30, AURIOL teaches the rivet assembly according to claim 22, wherein the base of the insert extends beyond the tip of the rivet. (Figure 9 shows the base of the insert extends beyond the tip of the rivet when assembled.)

As to claim 31, AURIOL teaches the rivet assembly according to claim 22, wherein the rivet interior is a through hole extending through the head of the rivet to the tip of the rivet. (Figure 1 shows the rivet interior (6) is a through hole.)

As to claim 40, AURIOL teaches an insert for a rivet assembly according to claim 22. (Figure 2 teaches the insert (2).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
JP-5673469-B2 teaches a rivet (1) with an insert (2) where the rivet interior is a through hole, the insert is received within the through hole, and both the insert and rivet have a tapering surface. (See Figures 1-3)
JP-5791980-B2 teaches a rivet with an insert where the insert is received within the hole in the rivet interior, and both the insert and rivet have a tapering surface. (See Figure 16)
US 2451356 teaches a rivet with an insert, the insert being within the hollow through hole of the rivet interior, and both the rivet and the insert have a tapered section. (See Figures 1-3)
US 8727688 teaches a rivet with an insert, the insert being within the hollow through hole of the rivet interior, and both the rivet and the insert have a tapered section. (See Figure 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726